DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Lee et al. (WO2006/031058 A1) reference discloses a micro channel reactor comprising stack of a network mixer plate and a heat exchanger plate wherein the network mixer plate comprising plurality of chambers and channels connected to the chambers (Abstract and Figures 1-30). However, Lee et al. does not disclose that the micro channel reactor comprising an array of chambers wherein each chamber being interconnected by at least two channels to at least two other chambers for mixing and dividing one or more reaction fluids sequentially through said chambers and wherein the chamber diameters are between 1 mm and 50 mm and the width or diameter of the channels of the network mixer plate and the heat exchanger plate are between 0.25 mm and 10 mm. Vanden Bussche et al. (US Patent No. 6,655,829 B1) reference discloses a novel mixing apparatus for mixing at least two fluids  wherein the device comprising at least two supply channels to feed a mixing chamber and create a vortex (Abstract and Figures 1-5). Castro et al. (US Patent No. 8,764,279 B2) reference discloses y-cross mixers include a mixing structure formed within a body, wherein the fluid flowing through the mixing structure with a series of Y-shaped channels that cross to provide flowpath that result in efficient mixing (Abstract and Figures 2, 3, 4, and 5). There is no motivation/suggestion to modify/combine the above teachings to come up with the claimed array of chambers and the diameters and width of the chambers and/or channels.
Claims 2, and 4-14 directly depend on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774